Case 1:19-cv-00070-DLC Document 284 Filed 07/30/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19cv70 (DLC)

IN RE PERRIGO COMPANY PLC SECURITIES :
LETIGAT ION : CORRECTED ORDER

DENISE COTE, District Judge:

An Opinion of July 11, 2021 excluded the report of the
defendants’ accounting expert. An Opinion of July 15, 2021
granted summary judgment for the plaintiffs as to faisity. On
July 26, the defendants filed a motion for reconsideration
pursuant to Local Rule 6.3. It is hereby

ORDERED that the plaintiffs shall file any opposition to
the motion for reconsideration by August 9, 2021.

IT IS FURTHER ORDERED that the defendants shall file any
reply by August 16, 2021.

Dated: New York, New York
July 30, 2021

Monee hy.
DENISE COTE
United States District Judge

 

 
